Case 5:20-cv-06610-NC Document 1-2 Filed 09/21/20 Page 1 of 3




      Exhibit B
Case 5:20-cv-06610-NC Document 1-2 Filed 09/21/20 Page 2 of 3
                                                                                                 9/21/20, 1(55 PM

                                 Case 5:20-cv-06610-NC Document 1-2 Filed 09/21/20 Page 3 of 3
 Type of Work:                    Visual Material

 Registration Number / Date:
                    VA0002195661 / 2019-11-21

 Application Title: Slays Hair.

 Title:                           Slays Hair.

 Description:                     Electronic file (eService)

 Copyright Claimant:
                                  YZ Productions, Inc., Transfer: By written agreement.

 Date of Creation:                2018

 Date of Publication:
                    2018-01-01

 Nation of First Publication:
                    United States

 Authorship on Application:
                    YZ Productions, Inc., employer for hire; Domicile: United
                       States; Citizenship: United States. Authorship: 2-D
                       artwork.

 Rights and Permissions:
                    Matthew Swanlund, Aesthetic Legal, 8055 W Manchester Ave,
                       Suite 310, Playa del Rey, CA, 90293, United States,
                       (310) 301-4545, matthew@aestheticlegal.com

 Copyright Note:                  Basis for Registration: Pictorial and graphic features
                                     identified separately from and capable of existing
                                     independently of the utilitarian aspects of a useful
                                     article.
                                  Basis for Registration: registration is based on the
                                     artwork in the logo. Copyright does not protect names,
                                     titles, short phrases or slogans. 37 C.F.R. 202.1

 Names:                           YZ Productions, Inc.

 ================================================================================




https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi                                                       Page 1 of 1
